    Case 21-03020-sgj Doc 80 Filed 05/22/21                    Entered 05/22/21 23:21:16               Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 20, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

         In re:                                                      Chapter 11

         HIGHLAND CAPITAL MANAGEMENT, L.P., 1 Case No. 19-34054-sgj11

                        Debtor.

                                                                     Adversary Proceeding
         UBS SECURITIES LLC AND UBS AG
         LONDON BRANCH,                                              No. 21-03020-sgj

                        Plaintiffs,

         vs.

         HIGHLAND CAPITAL MANAGEMENT, L.P.,

                        Defendant.


         ORDER GRANTING MOTION OF FORMER EMPLOYEES TO FILE UNDER SEAL
                    UNREDACTED MOTION TO QUASH SUBPOENAS




     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03020-sgj Doc 80 Filed 05/22/21            Entered 05/22/21 23:21:16          Page 2 of 5



        This matter coming before the Court on Motion of Former Employees to File Under Seal

 an Unredacted Version of their Motion to Quash Subpoenas and Brief in Support [Docket No. 72]

 (the “Motion”), the Court, having reviewed the Motion, finds that (i) the Court has jurisdiction

 over this matter under 28 U.S.C. § 1334 and can hear and determine this matter under

 28 U.S.C. § 157 and the standing order of reference, (ii) notice of the Motion was sufficient under

 the circumstances; and (iii) there is cause to grant the relief sought in the Motion. Therefore,

 IT IS HEREBY ORDERED THAT:

        1. The Motion is Granted.

        2. Notwithstanding any Bankruptcy Rule or Local Bankruptcy Rule that might otherwise

 delay the effectiveness of this Order, the terms and conditions of this Order shall be immediately

 effective and enforceable upon its entry.

        3. This Court retains jurisdiction with respect to all matters arising from or related to the

 implementation of this Order.



                                     ### END OF ORDER ###




 ORDER GRANTING MOTION OF FORMER EMPLOYEES TO FILE UNDER SEAL - Page 2
Case 21-03020-sgj Doc 80 Filed 05/22/21      Entered 05/22/21 23:21:16   Page 3 of 5




  Submitted by:

  /s/ Frances A. Smith
  ROSS & SMITH, PC
  Judith W. Ross
  State Bar No. 21010670
  Frances A. Smith
  State Bar No. 24033084
  Eric Soderlund
  State Bar No. 24037525
  700 N. Pearl Street, Suite 1610
  Dallas, Texas 75201
  Telephone: 214-377-7879
  Facsimile: 214-377-9409
  Email: judith.ross@judithwross.com
  frances.smith@judithwross.com
  eric.soderlund@judithwross.com




 ORDER GRANTING MOTION OF FORMER EMPLOYEES TO FILE UNDER SEAL - Page 3
            Case 21-03020-sgj Doc 80 Filed 05/22/21                                  Entered 05/22/21 23:21:16                        Page 4 of 5
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
UBS Securities LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03020-sgj
Highland Capital Management, L.P.,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: May 20, 2021                                               Form ID: pdf001                                                            Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 22, 2021:
Recip ID                   Recipient Name and Address
aty                    +   Jamie Wine, LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022-4874
aty                    +   Jeffrey E. Bjork, Latham & Watkins LLP, 355 S. Grand Ave., Ste. 100, Los Angeles, CA 90071-3104
aty                    +   Katherine George, LATHAM & WATKINS LLP, 330 North Wabash Avenue, Ste. 2800, Chicago, IL 60611-3695
aty                    +   Sarah Tomkowiak, Latham & Watkins LLP, 555 Eleventh Street, NW, Suite 1000, Washington, DC 20004-1359
aty                    +   Zachary F. Proulx, LATHAM & WATKINS LLP, 1271 Avenue of the Americas, New York, NY 10020-1303
ust                    +   Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        May 20 2021 21:37:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        May 20 2021 21:37:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        May 20 2021 21:37:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 22, 2021                                            Signature:           /s/Joseph Speetjens
            Case 21-03020-sgj Doc 80 Filed 05/22/21                             Entered 05/22/21 23:21:16                    Page 5 of 5
District/off: 0539-3                                             User: mmathews                                                         Page 2 of 2
Date Rcvd: May 20, 2021                                          Form ID: pdf001                                                       Total Noticed: 9



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 20, 2021 at the address(es) listed below:
Name                            Email Address
Andrew Clubok
                                on behalf of Plaintiff UBS Securities LLC andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                on behalf of Plaintiff UBS AG London Branch andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Candice Marie Carson
                                on behalf of Plaintiff UBS AG London Branch Candice.Carson@butlersnow.com

Candice Marie Carson
                                on behalf of Plaintiff UBS Securities LLC Candice.Carson@butlersnow.com

Clay M. Taylor
                                on behalf of Interested Party James Dondero clay.taylor@bondsellis.com krista.hillman@bondsellis.com

Eric A. Soderlund
                                on behalf of Interested Party Former Employees eric.soderlund@judithwross.com

Juliana Hoffman
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Kimberly A. Posin
                                on behalf of Plaintiff UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                                on behalf of Plaintiff UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Martin A. Sosland
                                on behalf of Plaintiff UBS Securities LLC martin.sosland@butlersnow.com
                                ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                                on behalf of Plaintiff UBS AG London Branch martin.sosland@butlersnow.com
                                ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Matthew A. Clemente
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                ey@sidley.com

Melissa S. Hayward
                                on behalf of Defendant Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Paige Holden Montgomery
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                                ce@sidley.com

Zachery Z. Annable
                                on behalf of Defendant Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 15
